



BEFORE THE STATE CORPORATION COMMISSION
OF THE STATE OF KANSAS






In the Matter of the Application of Kansas City Power & Light Company to Modify
Its Tariffs to Continue the Implementation of Its Regulatory Plan.
)
)
 
Docket No.:  09-KCPE-246-RTS
 





JOINT STIPULATION AND AGREEMENT




I.           OVERVIEW


As a result of extensive discussions, the Staff of the State Corporation
Commission of the State of Kansas (“Staff”), Kansas City Power & Light Company
(“KCP&L”); the Citizens’ Utility Ratepayer Board (“CURB”); and Kansas Electric
Power Cooperative, Inc. (“KEPCo”) (collectively, “the Signatory Parties”) hereby
submit to the State Corporation Commission of the State of Kansas (“Commission”)
for its consideration and approval the following Joint Stipulation and Agreement
(“Joint Stipulation”).
 
II.           KCP&L’S APPLICATION
 
1.           On September 5, 2008, KCP&L filed an application for a rate change
(“Application”) pursuant to K.S.A. 66-117 and K.A.R. 82-1-231.  KCP&L’s
Application reflects its investment in plant and equipment since the last time
KCP&L’s rate base was adjusted in Docket No. 07-KCPE-905-RTS.
 
2.           KCP&L’s Application was the third in a series of rate cases that
are contemplated in the Rate Plan (Appendix C of the Stipulation (“1025
Stipulation”) in Docket No. 04-KCPE-
 



--------------------------------------------------------------------------------

 
 


1025-GIE (the “1025 Docket)), in conjunction with KCP&L’s implementation of the
Resource Plan.1
 
3.           The first rate filing made by KCP&L pursuant to the 1025
Stipulation was contained in Docket No. 06-KCPE-828-RTS (“828 Docket”), which
resulted in a Stipulation and Agreement (“828 Stipulation”) that was approved by
the Commission on December 4, 2006.
 
4.           The second rate filing made by KCP&L pursuant to the Rate Plan was
contained in Docket No. 07-KCPE-905-RTS, and resulted in a Stipulation and
Agreement that was approved by the Commission on November 20, 2007 (“905
Stipulation”).
 
5.           The primary purpose of KCP&L’s current rate case is the recovery of
KCP&L's investment in environmental upgrades to Iatan Unit 1 and in Iatan common
plant.  Pursuant to the Appendix C of the 1025 Stipulation, this rate case was
originally scheduled to be filed by March 1, 2008.  However, due to changes in
the construction schedule of these environmental upgrades, on February 6, 2008,
KCP&L requested a postponement of this filing deadline. On March 17, 2008, the
Commission granted KCP&L's Motion to Amend Filing Date, and postponed for sixty
days the filing of KCP&L's 2008 rate case, to May 1, 2008, with the remainder of
the procedural schedule being pushed back accordingly. Subsequently, on March
31, 2008, KCP&L filed a Petition for Reconsideration of Commission's Order
Granting KCP&L’s Motion to Amend Filing Date.  Thereafter, in its April 30, 2008
Order, the Commission granted KCP&L's Petition for Reconsideration and modified
the March 31, 2008 deadline, as well as its March 17, 2008 Order, and left open
the date by which KCP&L's Application could be filed.



--------------------------------------------------------------------------------

 
1 The 1025 Stipulation refers collectively to the “Regulatory Plan” that is
comprised of a Resource Plan set forth in Appendices A and A-1 and the Customer
Programs set forth in Appendices B and B-1, and the Rate Plan set forth in
Appendices C, C-1, and C-2.  References to the “Regulatory Plan” with this
Stipulation shall have the same meaning.
 
 


 2

--------------------------------------------------------------------------------



6.           On September 5, 2008, KCP&L filed its Application.  The schedules
filed with KCP&L’s Application indicated a gross revenue deficiency of
approximately $71.6 million, based upon normalized operating results for the 12
months ending December 31, 2007, adjusted for known and measurable changes in
revenues, operating and maintenance expenses, cost of capital and taxes, and
other adjustments. Pursuant to the Contribution In Aid of Construction (“CIAC”)
mechanism established in the 1025 Stipulation, KCP&L included in this $71.6
million deficiency an additional $11.2 million of CIAC.  This deficiency
represents a rate increase of approximately 17.5% based on test year revenue of
approximately $409 million.
 
7.           In support of its Application, KCP&L submitted the testimony of 16
witnesses and the schedules required by K.A.R. 82-1-231.
 
8.           Under the Rate Plan, KCP&L will file one additional rate
Application, as described in Appendix C of the 1025 Stipulation.
 
III.  STAFF AND OTHER PARTIES’ PRE-FILED POSITIONS
 
9.           Staff, CURB, and other parties timely filed direct testimony on
February 3, 2009.  Staff recommended a $53.9 million increase for KCP&L
customers that included $11.2 million of CIAC, but also noted the expectation
that the plant in-service will need to be updated.  CURB recommended a rate
increase of $46.8 million that included $23.9 million of pre-tax payment on
plant.  MUUG’s testimony supported creation of a green tariff, advocated an
equal spread of any rate increase across customer classes, and suggested that
severe economic conditions of the period be considered in determining revenue
requirements.
 
10.           On February 23, 2009, KCP&L filed its rebuttal testimony,
reflecting updates to the budgeted Iatan Unit 1 Air Quality Control System
(“AQCS”) and Iatan common costs and to certain non-Iatan plant investment.  The
Iatan Unit 1 AQCS and Iatan common costs included costs through the in-service
date of July 4, 2009.  The non-Iatan plant update included costs through March
31, 2009.
 
 


 3

--------------------------------------------------------------------------------



11.           On March 3, 2009, the Commission held oral arguments on various
motions pending in this docket, including the motions of the Hospital
Interveners, CURB, Staff, and KCP&L.  Thereafter, the Commission recessed the
hearing to allow the Signatory Parties an opportunity to explore: the
possibility of arriving at a resolution that would address the Signatory
Parties’ concerns regarding the use of budgeted cost information; the issues
raised by KCP&L’s February 23, 2009, rebuttal testimony and February 25, 2009,
updated Data Request responses regarding increased identified common costs; the
Company’s concerns regarding the exclusion of significant plant costs from its
revenue requirement in this case; and concern over the impact of any delays in
the existing hearing schedule.
 
12.           On March 6, 2009, the Signatory Parties2 filed a Joint Motion for
Commission Approval of Amendment to Procedural Schedule (the “Joint
Motion”).  As part of the Joint Motion, the Signatory Parties agreed that:
 
10. KCP&L’s Direct Testimony will only include testimony directly related to
actual costs for Iatan Unit 1 and Iatan common costs paid or approved for
payment through April 30, 2009, and directly related to the updated costs on
non-Iatan plant through March 31, 2009, as addressed in KCP&L’s rebuttal
testimony. Such testimony will also detail the effects of these updated costs on
KCP&L’s requested overall increase. No costs incurred, invoiced, or approved for
payment after April 30, 2009 may be included in KCP&L’s Direct Testimony, and
KCP&L may not increase its overall request above the original application for a
$71.6 million increase. KCP&L may not add to or otherwise materially change the
costs presented in this docket related to the costs of Iatan Unit 1 up to, and
included in, the May 5, 2009, Direct Testimony after such testimony has been
filed because KCP&L agrees that the May 5, 2009, filing is their final position
on the aforementioned costs upon which KCP&L will rely throughout the remainder
of this docket. The inclusion of the updated costs for the non-Iatan plant may
be contested by any party and those parties reserve the right to present their
position in that regard in their Direct Testimony. KCP&L's ability to claim a
traditional revenue requirement in excess of the amount contained in the
Company's original Application or a CIAC less than the amount contained in the
Company's original Application may be contested by CURB or Intervenors and those
parties reserve the right to present their position in that regard in their
Direct Testimony; however,



--------------------------------------------------------------------------------

 
2 As of the March 6, 2009 Joint Motion, the Cities of Overland Park, Kansas and
Mission Hills, Kansas had not yet petitioned for intervention.  As such, they
were not parties to the Joint Motion.
 
 


 4

--------------------------------------------------------------------------------



this provision is not intended to affect Staff in either an enabling or
preclusive manner. The parties also reserve the right to modify or otherwise
change their revenue requirement adjustments, disallowances, and recommendations
in light of and directly related to such updated Iatan Unit 1, common and
non-Iatan plant costs.


13.           On March 13, 2009 the Commission issued its Revised Scheduling
Order Granting Parties’ Joint Motion Filed March 6, 2009.
 
14.           In its May 5, 2009 Additional Direct Testimony, KCP&L revised its
traditional revenue requirement and its CIAC requirement to approximately $54
million and $17.6 million, respectively, noting that the CIAC amount is the
difference between the requested increase of $71.6 million and the traditional
revenue requirement component.
 
15.           In its May 29, 2009, Additional Direct Testimony, Staff revised
its traditional revenue requirement to $42.8 million and left its CIAC unchanged
at $11.2 million. In its May 29, 2009 Additional Direct Testimony, CURB revised
its recommended rate increase to $48 million, which included $24 million in
pre-tax payment on plant.
 
IV. TERMS OF THE JOINT STIPULATION
 
16.           After extensive negotiations, the Signatory Parties have agreed
upon the following terms:
 
A.
Stipulated Revenue Requirement and Customer Advancement/Pre-Tax Payment on Plant
Amount

 
17.           KCP&L's overall revenue increase will be fifty-nine million
dollars ($59,000,000).  To provide KCP&L with sufficient cash flow to proceed
with the Resource Plan as set forth in the 1025 Stipulation, the Signatory
Parties agree that eighteen million dollars ($18,000,000) of the total revenue
increase will be treated for accounting purposes as a pre-tax payment on plant
on behalf of consumers.  The $18 million pre-tax payment on plant shall be
treated as an increase to KCP&L’s depreciation reserve and will be assigned to
primary plant accounts in the next rate case.
 


 5

--------------------------------------------------------------------------------



B.           Regulatory Asset
 
18.           The Signatory Parties agree that KCP&L can create and utilize a
regulatory asset for depreciation expense and carrying costs of Iatan Unit 1
AQCS and Iatan common costs included in plant-in-service but not included in
rate base in this case, consistent with that set forth on pp. 8-10 of the May
29, 2009, Additional Direct testimony of Staff witness Jeff McClanahan.  The
Commission should authorize a regulatory asset to include depreciation expense
and carrying costs for the Iatan Unit 1 AQCS and Iatan common plant not included
in the current case.  The regulatory asset should be accounted for as follows:
 
Ø           The regulatory asset account should start accruing depreciation
expense and carrying costs only when Iatan Unit 1 AQCS and Iatan common costs
are paid and transferred into service.


Ø           All Iatan common costs to be transferred to plant in-service shall
use the allocation ratio of actual cash paid developed and outlined in the
Additional Direct Testimony of Staff witness Justin Grady.


Ø           The equity rate used to calculate carrying costs shall be 8.25%.


Ø           Depreciation Expense shall be separate and distinct from carrying
costs and each month's accrual should be reflected.


Ø           The Iatan Unit 1 AQCS and Iatan common costs included in rate base
in this case, including Allowance for Funds Used During Construction (“AFUDC”)
but excluding any possible disallowances, is as reflected in Staff witness Laura
Bowman’s Updated Exhibits LKB-2(C) and LKB-3 attached to her Additional Direct
Testimony  ($178,017,515- Kansas jurisdictional).


C.            In-service Timing of Iatan 1 AQCS and Iatan Common Costs
 
19.           The Signatory Parties agree that this Joint Stipulation resolves
all issues in this case concerning disallowances related to costs for Iatan Unit
1 AQCS and Iatan common costs that are included in rate base.  There will be no
write-off of costs included in rate base in this case for plant-in-service as of
July 4, 2009.
 
20.           The disallowance review related to Iatan Unit 1 AQCS and Iatan
common costs paid or approved for payment as of April 30, 2009 and in-service as
of July 4, 2009, is deferred
 

 
 6

--------------------------------------------------------------------------------



to the next rate case and capped at $4.7 million (Kansas jurisdictional,
including AFUDC), strictly as set forth in the testimony of Staff witness Mr.
Walter Drabinski.  The $4.7 million cap applies specifically to all costs paid
or approved for payment, including any Risk and Opportunity (“R/O”)
package-related costs, as of April 30, 2009 for Iatan Unit 1 AQCS and Iatan
common costs in-service as of July 4, 2009.  To the extent that additional costs
are paid against any R/Os after April 30, 2009 (that were not already approved
for payment as of April 30, 2009), such costs may be considered for disallowance
subject to the provisions of paragraph 22.  KCP&L is not agreeing to any
disallowance, but the Signatory Parties are limited to recommending this amount
as it relates to these Iatan Unit 1 AQCS and Iatan common costs in KCP&L’s next
rate case.  
 
21.           In the next rate case there will be no additional testimony by any
Signatory Party and no modifications to the prefiled testimony admitted into the
record in this case related to the Iatan Unit 1 AQCS and Iatan common costs in
rate base in this case, or concerning the amount of, or Staff’s basis for, the
$4.7 million disallowance recommended by Staff in this case.  However, nothing
herein prevents the Signatory parties from placing the prefiled testimony
admitted into the record in this docket related to the aforementioned review of
Iatan Unit 1 AQCS and Iatan common costs into the record of KCP&L’s next rate
case.  Any additional testimony by the Signatory Parties regarding the Iatan
Unit 1 AQCS and Iatan common costs is limited to the context of explaining the
reason for including such testimony in the next case and how it relates to the
calculation of the proposed rate base and revenue requirement in the next rate
case.
 
22.           The remaining $56 million (Kansas jurisdictional, excluding AFUDC)
of potential costs for Iatan Unit 1 AQCS and Iatan common not paid or approved
for payment as of April 30, 2009 and not included in rate base in this case,
will be subject to a prudence review and the Signatory Parties may recommend an
associated disallowance of no more than $2.8 million
 


 7

--------------------------------------------------------------------------------



(Kansas jurisdictional) in the next case.  Costs not yet paid nor approved for
payment as of April 30, 2009, attributed to R/Os 94, 125, and 135 (as identified
by Mr. Drabinski in his testimony) specifically fall within the aforementioned
$2.8 million cap on the remaining $56 million of potential costs.  Additionally,
any costs in this category in excess of the noted $56 million will not be capped
as to the level of disallowance that may be recommended by any Signatory
Party.  The limitations on non-KCP&L Signatory Parties contained in paragraphs
20, 21, and 22 shall not apply if the Commission finds that KCP&L failed to
provide such Signatory Parties with material and relevant information in its
possession, or which should have been available to KCP&L through reasonable
investigation, or in the event the Commission finds that KCP&L misrepresented
facts relevant to this Joint Stipulation.
 
D.           Miscellaneous Stipulated Accounting Provisions
 
23.           As agreed by the Signatory Parties, the following accounting
provisions should be adopted by the Commission:
 
Rate Case Expenses
 
24.           The Commission authorizes KCP&L to establish a regulatory asset
for incremental rate case expenses through the duration of Docket No.
09-KCPE-246-RTS. KCP&L currently estimates the Kansas jurisdictional regulatory
asset will be approximately $1.0 million at July 31, 2009, and such final amount
will be subject to review in the next rate case.  KCP&L is authorized to
amortize this regulatory asset over four (4) years commencing August 1,
2009.  The deferred expenses will not receive rate base treatment in future rate
cases.
 
Surface Transportation Board (“STB”) Expenses
 
25.           In Docket No. 06-KCPE-828-RTS, KCP&L was authorized to establish a
regulatory asset with a five (5) year amortization period beginning January 1,
2007 for the Kansas jurisdictional portion of STB litigation expenses incurred
through December 31, 2006.  In Docket No. 07-KCPE-905-RTS, the Commission
reaffirmed this authorization.  It also
 


 8

--------------------------------------------------------------------------------



reaffirmed that actual STB expenses incurred after December 31, 2006 could also
be charged to this regulatory asset, to be amortized over a five (5) year period
beginning with rates effective in a future rate case under the Rate Plan.  The
deferred expenses would not receive any rate base treatment in future rate
cases.
 
26.           In the current docket, KCP&L reflected the 2008 receipt and
projected 2009 receipt of $3.4 million (total Company) of reparations awarded as
a result of the litigation.  The Kansas jurisdictional portion of such
reparations net of the Kansas jurisdictional portion of unamortized litigation
costs was projected to be $703,203 at March 31, 2009.  KCP&L proposed that this
amount would be returned to Kansas ratepayers over two (2) years though a
reduction of fuel expense in Account 501 beginning with the rates effective in
this proceeding.  Such reduction of fuel expense will be included in the Energy
Cost Adjustment (ECA) mechanism.  The Signatory Parties agree that the July 31,
2009 balance of Kansas jurisdictional reparations less the unamortized Kansas
jurisdictional litigation costs will be amortized as a reduction to fuel expense
over two (2) years beginning August 1, 2009.
 
SO2 Emissions Allowances
 
27.           The Commission reaffirms its authorization in the 828 Docket for
KCP&L’s sale of SO2 emission allowances through June 1, 2010, including related
coal premiums.  KCP&L will continue to record net sales proceeds to a regulatory
liability (Federal Energy Regulatory Commission (“FERC”) Account 254) and offset
rate base for ratemaking purposes.  The regulatory liability will be amortized
over a time period to be determined in the Company’s next rate case, with such
amortization reflected in rates beginning with the rates resulting from that
case.
 
28.           KCP&L currently purchases coal from vendors under contracts that
indicate nominal sulfur content.  To the extent that coal supplied has a lower
sulfur content than specified in the contract, KCP&L pays a premium over the
contract price.  As authorized by the
 


 9

--------------------------------------------------------------------------------



Commission in the 828 Docket, to the extent that KCP&L pays premiums for lower
sulfur coal, the Company will determine the portion of such premiums, net of
joint partners’ shares, that apply to retail sales and record the proportionate
costs of such premiums in FERC Account 254 as a reduction of the regulatory
liability.  But in no event will the charges to the Kansas jurisdictional
portion of FERC Account 254 for these premiums exceed $5,000,000 annually.  The
portion of premiums applicable to retail will be determined monthly based on the
system-wide percentage of MWhs from coal generation used for retail sales versus
wholesale sales as computed by the hourly energy costing model.  This
system-wide percentage will be applied to premiums invoiced during the same
period.
 
Pension Costs
 
29.           The Commission approves the treatment of pension and other
post-employment benefit costs as set forth in the attached Appendix A, which is
intended to be consistent with the treatment of pension costs outlined in
Appendix C, paragraph (E) of the 1025 Stipulation.
 
AFUDC Rate on Iatan 2
 
30.           The Commission authorizes KCP&L for purposes of calculating the
equity component of the Allowance for Funds Used During Construction (“AFUDC”)
rate on Iatan 2 to set the equity rate used in the calculation at 8.25%,
beginning August 1, 2009.
 
Depreciation Rates
 
31.           The Commission authorizes KCP&L to continue utilizing the
depreciation rates set forth in the attached Appendix B, which are the same
rates set out in Appendix C-2 of the 1025 Stipulation.
 
Asset Retirement Obligations and Cost of Removal
 
32.           The Commission reaffirms its Order in Docket No. 04-WSEE-605-ACT
allowing KCP&L to defer all costs on the balance sheet, for financial reporting
purposes, associated with the adoption of Statement of Financial Accounting
Standards No. 143 (“FAS 143”) and Financial
 


 10

--------------------------------------------------------------------------------



Accounting Standards Board Interpretation No. 47 (“FIN 47”), including accretion
and depreciation expenses and amounts included for cost of removal in
depreciation rates set forth in Appendix B.
 
E.           Effective Date of Rates
 
33.           It is the Signatory Parties’ intent that the rates resulting from
this case go into effect on August 1, 2009.  The Signatory Parties respectfully
request that the Commission issue an Order approving this Joint Stipulation on
or before July 24, 2009 in order to facilitate the requested effective date of
rates of August 1, 2009.
 
F.           Timing and Process for Next Rate Case
 
34.           As stated in the 1025 Stipulation, KCP&L is required to make a
2009 rate filing that proposes new rate schedules with an effective date of June
1, 2010.  Specifically, ¶5 of Appendix C to the 1025 Stipulation states that:
 
KCPL shall make a 2009 rate filing that proposes new rate schedules with an
effective date of June 1,2010. Any such filing shall be filed with the KCC on or
before August 15,2009. The test year for this filing will be the 12 months
ending June 30,2009. As part of such filing, KCPL will agree to extend the
deadline for a Commission final order on the proposed tariff changes to May 10,
2010, pursuant to K.S.A. 66-1 17(c). The filing may include new investment in
plant that is anticipated to be in-service as of May 31,2010.


35.           Because of the complexities in process and timing encountered in
the current case, and as originally contemplated in ¶6 of the 1025 Stipulation,3
the Signatory Parties recognize that this filing date set forth in the 1025
Stipulation is no longer appropriate for the next rate case.  Accordingly, the
Signatory Parties agree to collaborate in advance of the filing of KCP&L’s next
rate case in order to establish a procedure for the next rate case that
addresses the in-service, process, and timing problems realized with this
current proceeding.  The Signatory
 

--------------------------------------------------------------------------------

3 ¶6 states:
Because of the magnitude of these investments and the length of time of the
regulatory plan, KCPL may need to adjust the timing of the above rate filings to
reflect additional information regarding the construction and timing of
investments and other factors. The Signatory Parties agree to work together to
adjust the rate filing schedule to reflect these needs. Such adjustment(s) shall
be submitted to the Commission for approval.
 
 
11

--------------------------------------------------------------------------------

 
Parties to the 1025 Stipulation expressly acknowledge that the changes contained
in this paragraph do not modify in any other respect the terms and conditions of
the 1025 Stipulation, and the parties to this agreement who are not signatories
to the 1025 Stipulation are not further bound by the 1025 Stipulation beyond the
terms contained herein.
 
36.           If the Signatory Parties are unable to agree on the timing and
procedures by September 1, 2009, the matter will be taken to the Commission for
determination prior to the filing of KCP&L’s next rate case.  If the Commission
has not ruled on the matter by October 1, 2009, all Signatory Parties agree that
KCP&L may proceed with the filing of its next rate case.
 
G.           Class Cost of Service
 
37.           KCP&L agrees to perform and submit in its next rate case, a class
cost of service study that includes:  (1) a breakout of each residential water
heating and space heating subclass from the aggregate Residential Service class;
and (2) a breakout of KCP&L’s total allocated cost of service, by rate class,
into separate summer- and winter-related revenue requirement components.
 
38.           KCP&L agrees that it will work with Staff, CURB, and any other
Party to this case as it prepares its class cost of service study to ensure that
the agreed-upon cost-of-service modifications are appropriately modeled.  KCP&L
agrees to accommodate any reasonable request of a Party to this case for
alternative scenario runs under its model.
 
H.           Rate Design
 
39.           The Signatory Parties agree that the rates should be apportioned
among the respective classes of customers on an equal percentage basis to the
non-ECA portion of the revenues for each class; and within each rate class, all
energy, demand and service charges (exclusive of the ECA) shall receive a
percentage increase equal to the overall class increase, i.e., each non-ECA rate
element shall receive the same percentage increase.
 
 
12

--------------------------------------------------------------------------------

 
I.           Green Tariff
 
40.           Prior to the filing of its next rate case, KCP&L agrees to work in
a collaborative fashion together with MUUG, Staff, CURB, and any other Signatory
Party in this rate case to explore the possibility of developing a green tariff
to accommodate the purchase and development of renewable energy in Kansas.  If
such a tariff is developed through the collaborative process, such tariff may be
presented to the Commission for review and, if appropriate, approval.
 
V.           MISCELLANEOUS PROVISIONS
 
A.           The Commission's Rights
 
41.           Nothing in this Joint Stipulation is intended to impinge or
restrict, in any manner, the exercise by the Commission of any statutory right,
including the right of access to information, and any statutory obligation,
including the obligation to ensure that KCP&L is providing efficient and
sufficient service at just and reasonable rates.
 
B.            Signatory Parties' Rights
 
42.           The Signatory Parties, including Staff, shall have the right but
not the obligation to present pre-filed testimony in support of this Joint
Stipulation.  Such testimony shall be filed formally in the docket and presented
by witnesses at a hearing on this Joint Stipulation.
 
C.           Negotiated Settlement
 
43.           This Joint Stipulation represents a negotiated settlement that
fully resolves the issues addressed in this proceeding. The Signatory Parties
represent that the terms of this Joint Stipulation constitute a fair and
reasonable resolution of the issues addressed herein. Except as specified
herein, the Signatory Parties to this Joint Stipulation shall not be prejudiced,
bound by, or in any way affected by the terms of this Joint Stipulation: (a) in
any future proceeding; (b) in any proceeding currently pending under a separate
docket; and/or (c) in this proceeding, should the Commission decide not to
approve this Joint Stipulation in the instant proceeding. If the
 
 
 
13

--------------------------------------------------------------------------------

 
Commission accepts this Joint Stipulation in its entirety and incorporates the
same into a final order without material modification, the Signatory Parties
shall be bound by its terms and the Commission's order incorporating its terms
as to all issues addressed herein and in accordance with the terms hereof, and
will not appeal the Commission's order on these issues or any other outstanding
issues, motions, or petitions in this case.
 
 
D.           Interdependent Provisions
 
44.           The provisions of this Joint Stipulation have resulted from
negotiations among the Signatory Parties and are interdependent. In the event
that the Commission does not approve and adopt the terms of this Joint
Stipulation in total, it shall be voidable and no Signatory Party hereto shall
be bound, prejudiced, or in any way affected by any of the agreements or
provisions hereof. Further, in such event, this Joint Stipulation shall be
considered privileged and not admissible in evidence or made a part of the
record in any proceeding.
 
E.           Submission Of Documents To The Commission Or Staff
 
45.           To the extent this Joint Stipulation provides for information,
documents or other data to be furnished to the Commission or Staff, such
information, documents or data shall be filed with the Commission and a copy
served upon the Commission's Director of Utilities. Such information, documents
or data shall be marked and identified with the docket number of this
proceeding.


IN WITNESS WHEREOF, the Signatory Parties have executed and approved this
Agreement, effective as of the 18th day of June 2009, by subscribing their
signatures below.






 
 14

--------------------------------------------------------------------------------






 
Respectfully submitted,
 
   
 
WILLIAM G. RIGGINS  (#12080)
Vice President and General Counsel
VICTORIA SCHATZ (#17478)
Kansas City Power & Light Company
1201 Walnut
Kansas City, MO 64141
         
 
FRANK A. CARO, JR. (#11678)
ANNE E. CALLENBACH (#18488)
Polsinelli Shughart PC
6201 College Boulevard, Suite 500
Overland Park, Kansas 66211
(913) 451-8788
(913) 451-6205 Fax
fcaro@polsinelli.com
acallenbach@polsinelli.com
 
   
/s/ Glenda Cafer
GLENDA CAFER (#13342)
Cafer Law Office, LLC
3321 SW 6th Street
Topeka, KS 66606
(785) 271-9991
(785) 271-9993 Fax
gcafer@sbcglobal.net
     
COUNSEL FOR KANSAS CITY POWER &
LIGHT COMPANY



 
 15

--------------------------------------------------------------------------------






     
/s/ Patrick T. Smith
W. THOMAS STRATTON, JR., # 11916
Chief Litigation Counsel
PATRICK T. SMITH, # 18275
Litigation Counsel
MELISSA J. HUNSICKER WALBURN, # 19568
Litigation Counsel
Kansas Corporation Commission
1500 SW Arrowhead Rd.
Topeka, Kansas 66604-4027
Phone: (785) 271-3196
Fax: (785) 271-3167
p.smith@kcc.ks.gov
     
ATTORNEYS FOR STAFF
 
 
/s/ C. Steven Rarrick
DAVID SPRINGE (#15619)
NIKI CHRISTOPHER (#19311)
C. STEVEN RARRICK (#13127)
Citizens' Utility Ratepayer Board
1500 SW Arrowhead Road
Topeka, KS 66604
d.springe@curb.kansas.gov
s.rarrick@curb.kansas.gov
 
 
ATTORNEYS FOR CURB
 
 
     
 
/s/ J. Michael Peters
J. MICHAEL PETERS (#7457)
KANSAS ELECTRIC POWER
COOPERATIVE, INC.
P. O. Box 4877
Topeka, KS 66604-0877
 
     
COUNSEL FOR KANSAS ELECTRIC
POWER COOPERATIVE, INC.
 



 


 16

--------------------------------------------------------------------------------


